Citation Nr: 1016246	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-28 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1947 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision in 
which the RO denied the appellant's claim for service 
connection for the cause of the Veteran's death, for purposes 
of receiving dependency and indemnity compensation, because 
the evidence submitted was not new and material.  The 
appellant perfected an appeal with respect to that rating 
decision.  

The appellant testified at a January 2010 Board hearing in 
front of the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been reviewed and associated 
with the claims file.  

As the Board must first decide whether new and material 
evidence has been received to reopen the claim for service 
connection before it can address the matter on the merits-and 
in light of the Board's favorable action on the Veteran's 
petition to reopen the claim-the Board has characterized the 
appeal as encompassing the two issues listed on the title 
page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2001 rating decision, the RO denied the 
Veteran's claim for service connection for cause of the 
Veteran's death.  An August 2001 letter advised the appellant 
of her appeal rights.  The appellant did not initiate an 
appeal of that decision.  

2.  The evidence associated with the claims file since the 
August 2001 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, relates to an unestablished fact, and 
raises a reasonable possibility of substantiating the claim 
for service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The RO's August 2001 decision that denied the claim for 
service connection for cause of the Veteran's death became 
final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the August 2001 rating 
decision, denying service connection for cause of the 
Veteran's death, is new and material, the criteria for 
reopening the claim for service connection for cause of the 
Veteran's death are met. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable decision on the appellant's 
petition to reopen her previously denied claim for service 
connection for cause of the Veteran's death, the Board finds 
that all notification and development action needed to fairly 
adjudicate that claim has been accomplished.

II.  Pertinent Laws and Regulations

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).  A claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in November 2006, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 2001 rating 
decision consisted of the Veteran's death certificate and his 
service treatment records.  The August 2001 rating decision 
denied the appellant's claim because service treatment 
records were negative for any evidence of cerebral hemorrhage 
or of any condition which would cause this.  

Since the August 2001 RO decision, a statement from Dr. O.S. 
has been added to the record.  Dr. O.S.'s statement explained 
that the Veteran was treated for hypertension and that 
hypertension can contribute to cerebral hemorrhage.  However, 
Dr. O.S. stated that the Veteran was not service connected 
for hypertension at the time of his death.  In addition, 
hearing testimony from the appellant from a November 2008 
decision review hearing and from a January 2010 Travel Board 
hearing were added to the record.  The appellant also 
submitted various articles regarding strokes and hypertensive 
intracerebral hemorrhage and copies of the Veteran's service 
treatment records.  The appellant testified that her husband 
started having problems with his blood pressure while he was 
in military service.  She testified that it was her belief 
that his blood pressure condition contributed to the cerebral 
hemorrhage which caused his death.  

The evidence that has been submitted since the August 2001 
rating decision is both new and material.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  The evidence submitted tends to 
indicate that there is a possible link between hypertension 
and cerebral hemorrhage.  The evidence also tends to indicate 
that the Veteran developed hypertension in service or during 
the applicable presumptive period.  When this new evidence is 
considered with the previous evidence of record, to include 
the Veteran's service treatment records, which showed 
elevated blood pressure, the evidence tends to establish a 
previously unestablished fact that was necessary to 
substantiate the claim.

After reviewing the record, the Board finds that new and 
material evidence has been submitted to reopen the Veteran's 
service connection claim for the cause of the Veteran's 
death.  


ORDER

New and material evidence having been received, service 
connection for the cause of the Veteran's death, is reopened, 
and is granted to this extent only.  


REMAND

With respect to the Veteran's claim for service connection 
for the cause of the Veteran's death, the Board has 
determined that further development is warranted.  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that service-connected 
disability casually shared in producing death; rather, a 
causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated in service.  38 U.S.C.A. §§ 1110,1131 (West 
2002).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during the applicable presumptive 
period.  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence , 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 C.F.R. § 3.304(b).

Under Diagnostic Code (DC) 7101, note 1, the term 
"hypertension" means that diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104.  

The Veteran's enlistment examination from November 1947 shows 
recorded blood pressure of 130/88.  A December 1949 report of 
medical examination shows a blood pressure reading of 134/70.  
A December 1950 report of medical examination shows a blood 
pressure reading of 110/74.  A November 1956 report of 
medical history, under physician's summary, states "high 
blood pressure since entering service.  Normal at present."  
A report of medical examination dated in December 1967 shows 
that the Veteran had blood pressure of 134/90.  A history of 
high blood pressure since 1947 to 1965 was noted.  A December 
1968 report of medical examination taken at retirement shows 
that the Veteran had blood pressure of 118/78 and noted high 
blood pressure from 1947 to 1965.  A 1969 service treatment 
record shows blood pressure of 120/92.  A separate November 
1969 report of medical examination for disability evaluation 
states that blood pressure was found in 1947 on entrance and 
became normal in 1964 and never went up again.  That record 
noted blood pressure of 140/90 x 3.  

Though the Veteran's reported history of high blood pressure 
since entering service is noted in the service treatment 
records, it does not constitute a notation of such condition 
at service entrance.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The 
service treatment records show that upon enlistment the 
Veteran did not have high blood pressure and no condition was 
noted, and thus the Veteran is presumed to have been in sound 
condition upon service entrance.

Since the presumption of soundness applies and there is 
medical evidence indicating an onset of hypertension in 
service, a medical opinion is needed in order to determine if 
there was a causal relationship between the Veteran's service 
and his hypertension.  This is so because the appellant has 
claimed that the Veteran's death which was caused by a 
cerebral hemorrhage was as a result of hypertension, which 
she relates to his military service.  In Dr. O.S.'s statement 
he explained that the Veteran was treated for hypertension 
and that hypertension can contribute to cerebral hemorrhage.  
Therefore, in order to fairly adjudicate the appeal, it is 
necessary to obtain a medical opinion as to whether the 
Veteran had hypertension in service or during the applicable 
one-year presumptive period; and, if so, whether the 
hypertension caused or contributed to the Veteran's cerebral 
hemorrhage which ultimately caused his death.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a VA 
examiner with the appropriate expertise 
in order to determine the etiology of the 
Veteran's hypertension.  The claims file 
and a copy of this Remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
entire claims file, to specifically 
include review of (1) the enlistment 
examination report from November 1947 
which shows recorded blood pressure of 
130/88, (2) the December 1949 report of 
medical examination which shows a blood 
pressure reading of 134/70, (3) the 
December 1950 report of medical 
examination which shows a blood pressure 
reading of 110/74, (4) the November 1956 
report of medical history, which under 
physician's summary, states "high blood 
pressure since entering service.  Normal 
at present," (5) the report of medical 
examination dated in December 1967 which 
shows that the Veteran had blood pressure 
of 134/90 and noted a history of high 
blood pressure since 1947 to 1965, (6) 
the December 1968 report of medical 
examination taken at retirement which 
shows that the Veteran had blood pressure 
of 118/78 and noted high blood pressure 
from 1947 to 1965, (7) the 1969 service 
treatment record which shows blood 
pressure of 120/92, (8) and the November 
1969 report of medical examination for 
disability evaluation which stated that 
blood pressure was found in 1947 on 
entrance and became normal in 1964 and 
never went up again.  That record noted 
blood pressure of 140/90 x 3.  Based on a 
review of the Veteran's entire claims 
file, and keeping in mind that the 
Veteran is presumed to have been in sound 
condition when he entered into military 
service, please furnish an opinion with 
respect to the following questions:

a.	Is it at least as likely as not (a 50 
percent probability or greater) that 
the Veteran developed hypertension 
during his lifetime?  
b.	If the answer to question "a" is yes, 
is it at least as likely as not (a 50 
percent probability or greater): (i) 
that hypertension had its onset during 
service; or, (ii) that hypertension 
became manifest within one year from 
July1969 (the date of the Veteran's 
discharge from service)?
c.	If the answer to either part of 
question "b" is yes, is it at least 
as likely as not (a 50 percent or 
greater probability) that hypertension 
caused or contributed to cause the 
Veteran's cerebral hemorrhage which 
ultimately led to his death?  In 
addressing this question, the examiner 
should specifically comment on the 
March 2007 medical statement prepared 
by Dr. O.S., stating that hypertension 
can contribute to cerebral hemorrhage.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of medical possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and 
"as likely" support the contended 
causal relationship; "less likely" 
weighs against a causal relationship.

The examiner is requested to answer the 
question posed with use of the "as 
likely," "more likely," or "less 
likely" language.  The examiner should 
provide a rationale for his/her opinion, 
and make reference to all relevant 
clinical records and tests which support 
the rationale.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
adjudicate the issue of entitlement to 
service connection for the cause of the 
Veteran's death, in light of all 
pertinent evidence and legal authority.  
If the benefit remain adverse, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


